DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/06/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 recites the limitation " the present measuring parameters " .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 29 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zogg US 20140300892 A1.

Regarding claims 16, 29 Zogg teaches
16, 29 (Previously Presented) An optoelectronic measuring device comprising:
" a pulsed radiation source(fig. 1) generating a measuring beam from light pulses at a light pulse emission rate;[0058]
" an optical unit which emits the light pulses into free space onto a target object;(fig. 1)
" a beam deflector which varies the emission direction of the light pulses about at least one axis so as to perform a scan sampling of the target object, wherein a scanning grid is formed from scanning points;[0058] and (fig. 1)
" at least one position or angle sensor for measuring the emission direction;[0053]
" an optoelectronic detector which detects light pulses reflected from the target object;[0058]
" a control and analysis unit which measures a distance value from a respective scanning point of the target object according to the time-of-flight principle, wherein a number (n, where n>=1) of detected light pulses is used for the measurement, wherein the control and analysis unit automatically sets the number (n) of the light pulses depending on at least one target-object-related measured value determined by the measuring device in real time.[0058]


17. (Previously Presented) The measuring device according to claim 16, wherein the target- object-related measured value is a distance to the target object or is a signal characteristic of one or more detected light pulses.[0058]

18. (Previously Presented) The measuring device according to claim 16, wherein the control and analysis unit is designed in such that the number (n) of light pulses used is automatically settable such that at least one first scanning range is provided having an increased number (n) in comparison to a second scanning range.[0058]

19. (Previously Presented) The measuring device according to claim 18, wherein the control and analysis unit is configured such that at least for the first scanning range, the measurement of a respective distance value is based on an average over a number n>=2 of light pulses, by either:
" the principle of moving averaging, such that the number of the scanning points is independent of the set number of light pulses, or
" averaging reducing the number of the scanning points.[0058]

20. (Currently Amended) The measuring device according to claim 16, wherein the automatic setting of the number (n) is performed by the detector and the control and analysis unit is configured for the detector-side summation of a number n>=1 of successively detected light pulses to form a resulting total pulse and measuring a distance value from the target object by applying the time-of-flight principle to the resulting total pulse.[0058]

21. (Previously Presented) The measuring device according to claim 20, wherein the summation is performed until the resulting total pulse fulfills a specified termination criterion linked to the target-object-related measured value.[0058]

30. (Previously Presented) A computer program, which is stored on a machine-readable carrier, or computer data signal, having program code, for controlling and/or carrying out the method according to claim 29. [0001-0002]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zogg.
Regarding claim 22 Zogg does not explicitly teach
22. (Previously Presented) The measuring device according to claim 20, wherein multiple detector-side summation procedures of a respective number of detected light pulses from different starting pulses take place in parallel.
But using multiple different sources with different pulse schedules and performing the same procedure in parallel on different pulses is obvious modification.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Zogg in order to scan multiple areas in parallel. 

Regarding claim 23 Zogg teaches  that in prior art it is well known 
23. (Previously Presented) The measuring device according to claim 16, wherein the target- object-related measured value is a distance value from the target object, which was determined by a preceding light-pulse-based measurement using the distance value from one of the preceding scanning lines which corresponds to the emission direction adjacent to the respective present emission direction.[0006]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Zogg in order to obtain high measurement precision. 

Also ZOg does not explicitly teach
25. (Currently Amended) The measuring device according to claim 23, wherein the control and analysis unit is configured to automatically increase the number (n) of light pulses used and for the reduction, which is linked and adapted thereto, of the power of the emitted measuring beam for distance values below a defined limiting distance value in comparison to distance values above the limiting distance value.
Adding signals in order to increase signal to noise ratio is well known.

Allowable Subject Matter
Claim 26, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645